1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARC EMMERICK,                        )                 Case No.: 1:17-cv-1160- AWI - JLT
                                           )
12             Plaintiff,                  )                 ORDER WITHDRAWING THE FINDINGS AND
                                           )                 RECOMMENDATIONS AND DISMISSING THE
13        v.                               )                 SECOND AMENDED COMPLAINT WITH
                                           )                 LEAVE TO AMEND
14   RIDGECREST REGIONAL HOSPITAL, et al., )
                                           )
15             Defendants.                 )
                                           )
16
17          Marc Emmerick seeks to proceed pro se in this action against Ridgecrest Regional Hospital,
18   its CEO, the Chairperson of the Board of Directors, the Safety and Regulatory Compliance Manager,
19   a patient advocate, and a pay agent. (See Doc. 6) According to Plaintiff, the defendants are liable for
20   violations of federal and state law due to the disclosure of medical records without Plaintiff’s
21   permission. Because Plaintiff fails to allege facts sufficient to support his federal claims, the Second
22   Amended Complaint is DISMISSED with leave to amend.
23   I.     Screening Requirement
24          When an individual seeks to proceed in forma pauperis, the Court is required to review the
25   complaint and shall dismiss a complaint, or portion of the complaint, if it is “frivolous, malicious or
26   fails to state a claim upon which relief may be granted; or . . . seeks monetary relief from a defendant
27   who is immune from such relief.” 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2). A plaintiff’s claim
28   is frivolous “when the facts alleged rise to the level of the irrational or the wholly incredible, whether

                                                         1
1    or not there are judicially noticeable facts available to contradict them.” Denton v. Hernandez, 504

2    U.S. 25, 32-33 (1992). In other words, a complaint is frivolous where the litigant sets “not only the

3    inarguable legal conclusion, but also the fanciful factual allegation.” Neitzke v. Williams, 490 U.S.

4    319, 325 (1989).

5            The Court must review Plaintiff’s Second Amended Complaint because it supersedes the

6    previously filed complaints.1 See Forsyth v. Humana, 114 F.3d 1467, 1474 (9th Cir. 1997); King v.

7    Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).

8    II.     Pleading Standards

9            General rules for pleading complaints are governed by the Federal Rules of Civil Procedure.

10   A pleading must include a statement affirming the court’s jurisdiction, “a short and plain statement of

11   the claim showing the pleader is entitled to relief; and . . . a demand for the relief sought, which may

12   include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a).

13           A complaint must give fair notice and state the elements of the plaintiff’s claim in a plain and

14   succinct manner. Jones v. Cmty. Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). The

15   purpose of the complaint is to inform the defendant of the grounds upon which the complaint stands.

16   Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). The Supreme Court noted,

17           Rule 8 does not require detailed factual allegations, but it demands more than an
             unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers
18           labels and conclusions or a formulaic recitation of the elements of a cause of action
             will not do. Nor does a complaint suffice if it tenders naked assertions devoid of
19           further factual enhancement.

20   Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (internal quotation marks and citations omitted). Vague

21   and conclusory allegations do not support a cause of action. Ivey v. Board of Regents, 673 F.2d 266,

22   268 (9th Cir. 1982). The Court clarified further,

23           [A] complaint must contain sufficient factual matter, accepted as true, to “state a
             claim to relief that is plausible on its face.” [Citation]. A claim has facial plausibility
24           when the plaintiff pleads factual content that allows the court to draw the reasonable
             inference that the defendant is liable for the misconduct alleged. [Citation]. The
25           plausibility standard is not akin to a “probability requirement,” but it asks for more
             than a sheer possibility that a defendant has acted unlawfully. [Citation]. Where a
26
27
             1
              Previously, the Court recommended dismissal of the First Amended Complaint without prejudice. (Doc. 7)
28   Upon reviewing Plaintiff’s objections, the Court directed Plaintiff to file his proposed Second Amended Complaint. (Doc.
     11) Accordingly, the findings and recommendations related to the First Amended Complaint are WITHDRAWN.

                                                                2
1             complaint pleads facts that are “merely consistent with” a defendant’s liability, it
              “stops short of the line between possibility and plausibility of ‘entitlement to relief.’
2
3    Iqbal, 556 U.S. at 679 (citations omitted). When factual allegations are well-pled, a court should

4    assume their truth and determine whether the facts would make the plaintiff entitled to relief; legal

5    conclusions are not entitled to the same assumption of truth. Id. The Court may grant leave to amend

6    a complaint to the extent deficiencies of the complaint can be cured by an amendment. Lopez v. Smith,

7    203 F.3d 1122, 1127-28 (9th Cir. 2000) (en banc).

8    III.     Allegations2

9             Plaintiff asserts that he has “physical and mental impairments that substantially limit[] one or

10   more of his major life activities” and is disabled within the meaning of the Americans with Disabilities

11   Act. (Doc. 12 at 2, ¶ 4) He alleges the “physical disability limits his movement in his arms, shoulders

12   and hips.” (Id. at 3, ¶ 13) In addition, he contends the “mental disability manifests itself in obvious

13   ways, such as a speech impediment, deficits in information processing speed and memory, and not

14   reacting with the expected emotional responses to situations.” (Id.) However, Plaintiff explains his

15   “intellectual capacity to converse and comprehend complex issues” is not “fully” impaired. (Id.)

16            Plaintiff reported that he was injured “in a slip and fall accident” while a customer at the

17   Ridgecrest California Home Depot store” in October 2013. (Doc. 6 at 38, ¶ 73) Plaintiff sought

18   treatment at Ridgecrest Regional Hospital for this injury. (Id.)

19            In March or April of 2015, Ridgecrest Regional Hospital assigned an “unlicensed contracted

20   social worker named Shirley Hartman to assist [P]laintiff with various issues based upon his

21   disability.” (Doc. 6 at 38, ¶ 74) Plaintiff alleged Ms. Hartman violated Plaintiff’s privacy “by

22   discussing his information with others at Ridgecrest Regional Hospital.” (Id. at 38, ¶ 75) He asserted

23   Ms. Hartman also reported Plaintiff “to the County Adult Protective Services as an endangered

24   person,” which he believed was done in retaliation for his “chastisement over the breach of trust and

25   confidence.” (Id. at 39)

26            Plaintiff alleges that in August 2015, he discussed the fact that he was engaged in negotiations

27
               2
                 Although the Second Amended Complaint (Doc. 12) supersedes the original Complaint (Doc. 1), some facts
28   were omitted by Plaintiff in the amended pleading. To the extent necessary, the Court also refers to the original complaint
     to get a complete picture of the events identified by Plaintiff.

                                                                 3
1    with Home Depot with Janice Kern, a “pay agent” at Ridgecrest Hospital. (Doc. 6 at 23) Plaintiff

2    asserts Ms. Kern “asked Plaintiff if he would like her to send an invoice [to Home Depot] to see if they

3    would pay the hospital so that she could ‘clear the books.’” (Id.)

4           He alleges that on August 28, 2015, “Ms. Kern sent a facsimile from Ridgecrest Regional

5    Hospital to an open facsimile machine at Home Depot, a non-covered entity.” (Doc. 6 at 10) Plaintiff

6    asserts “the facsimile contained complete treatment notes providing personal information beyond the

7    minimum necessary required for billing purposes.” (Id. at 18) Plaintiff contends Ms. Kern “did not

8    have Plaintiff’s authorization to send any health information to The Home Depot Inc.” (Id. at 17) He

9    asserts that authorization was only for a billing invoice to be sent, and “[n]o reference to Health

10   records or any treatment sheets were made.” (Id.) Further, he alleges the facsimile “was openly

11   available and viewed by … The Home Depot Inc. personnel.” (Id. at 18)

12          According to Plaintiff, the facsimile sent by Ms. Kern contained information that was “highly

13   sensitive, deeply personally hurtful and erroneous.” (Doc. 6 at 19) He contends, “It was also harmful

14   because Plaintiff and The Home Depot Inc. to whom the information was disseminated were

15   negotiating … their financial responsibility for Plaintiffs injury.” (Id.) He asserts the receipt of the

16   information “lead to The Home Depot Inc.’s decision to discontinue negotiations” and the “payment of

17   [an] overdue Emergency Room debt.” (Id. at 20) Plaintiff alleges the inclusion of his treatment sheets

18   by Ms. Kern “was a deliberate malicious effort with the ‘Specific Intent’ to derail [the] negotiations.”

19   (Id. at 23) Further, Plaintiff asserts that Ridgecrest Regional Hospital then “placed the debt into

20   collections,” which has damaged his credit. (Id. at 31-32)

21          Plaintiff asserts he visited the billing office again on September 1, 2015, and spoke to Ms. Kern.

22   (Doc. 6 at 42) Plaintiff reports Ms. Kern informed him “of a second visit bill for [his] injury that also

23   had not been paid.” (Id.) According to Plaintiff, Ms. Kern “then sent another unauthorized facsimile to

24   The Home Depot Inc. for payment.” (Id.) Plaintiff alleges he “attempted to discuss the breach with

25   Janice Kern and found her unreceptive,” though Ms. Kern gave Plaintiff the phone number for Kristen

26   Hendon, a patient advocate. (Id.) He reports he “began leaving messages” for Ms. Hendon the same

27   day, but “[n]o one returned his calls.” (Id.)

28          He alleges that on September 5, 2015, he received a certified letter from Stephanie Meeks,

                                                         4
1    Ridgecrest Regional Hospital’s Privacy Officer. (Doc. 6 at 42) Plaintiff asserts, “The letter was in

2    reference to another matter” (Doc. 1 at 15), but Ms. Meeks “included an assurance that Ridgecrest

3    Regional Hospital had policies and procedures to protect his Privacy.” (Doc. 6 at 43) He reports that

4    Ms. Meeks included “a telephone number where Plaintiff could leave a message if he had any

5    questions,” which Plaintiff called and “left detailed messages,” but “his messages were not returned.”

6    (Id.; Doc. 1 at 15)

7           Plaintiff reports he went to the hospital several times throughout September 2015, attempting to

8    speak to Ms. Meeks or Ms. Hendon. (Doc. 1 at 15) He asserts the attempts were “unsuccessful,” and

9    the hospital staff “could or would not assist him in locating Defendant Kristen Hendon or Defendant

10   Stephanie Meeks.” (Doc. 1 at 15; Doc. 12 at 8) However, Plaintiff also alleged that after he received

11   the letter, “Kristen Hendon and Plaintiff had a brief telephone conversation regarding Shirley

12   Hartman’s releases of plaintiff’s private information, plaintiff’s issues and his efforts to lodge a

13   complaint regarding Shirley Hartman’s release of his information, that the information resulted in the

14   certified letter declaring that Shirley was required to disclose his information, and that medical

15   providers were mandatory reports of observances of abuse.” (Doc. 6 at 43, ¶ 84)

16          In October 2015, Plaintiff hand-delivered “a litigation hold outlining what should be done to

17   preserve any possible evidence should there be a lawsuit.” (Doc. 6 at 47) Previously, Plaintiff alleged

18   that a few days after this delivery, Plaintiff met with Amy Henderson, Manager of the Health

19   Information Management at the hospital, who “explained that Stephanie Meeks and Kristin Hendon had

20   been in the process of exchanging jobs. (Id. at 47) Ms. Henderson told Plaintiff this job exchange

21   “caus[ed] many delays and … plaintiff had simply fallen through the cracks.” (Id. at 47-48) He now

22   asserts that Ms. Henderson told Plaintiff that Meeks and Hendon had expected Plaintiff “to let it all go

23   because he would never find an attorney to take [his case] due to Plaintiff’s disability and capacity and

24   due to the cost of pursuing a legal remedy.” (Doc. 12 at 10, ¶ 57) (internal quotation marks omitted)

25          Plaintiff reports he met with Ms. Henderson again a week later, at which time Plaintiff was

26   informed that James Suver, a supervisor, had determined the release of Plaintiff’s information “was

27   made in the normal course of business” and there was not a violation. (Doc. 6 at 49) During a third

28   and fourth meeting with Ms. Henderson, Plaintiff requested to meet with Mr. Suver, and these requests

                                                         5
1    were denied. (Id. at 50)

2            According to Plaintiff, Ms. Meeks and Ms. Hendon “each refused to provide him patient

3    advocate services or provide him services to redress violation of his privacy rights.” (Doc. 12 at 4, ¶22)

4    In particular, “Plaintiff contends that Defendants Meeks and Hendon failed to establish effective

5    communication with or respond to Plaintiff’s many requests for service and that [his] concerns were

6    negligently overlooked.” (Id. at 5, ¶ 29) Plaintiff also alleges he requested “access to [a] complaint

7    mechanism to seek redress for the sexually discriminate and retributive acts of RRH employees who

8    called him ‘silly boy’ and other employees who implied Plaintiff was a physical threat because he was

9    a man with a disability.” (Id. at 4 ¶ 23) Plaintiff asserts the denial of access to a grievance or complaint

10   process was a violation of the ADA.3 (Id., ¶ 25) In addition, he alleges the defendants “purposefully

11   denied him access to the Patient advocate and the Compliance Officer and/or accommodations for

12   redress of his complaint in violation of the ADA.” (Id. at 5, ¶ 26)

13           Plaintiff alleges he met with Dana Sharell Lyons on December 3, 2015, at which time he

14   “expressed his concern regarding the subversion of RRH’s Compliance policy and protocols regarding

15   the handling of privacy and discrimination violations.” (Doc. 12 at 9, ¶ 48) He also “expressed to Ms.

16   Lyons that he felt these had been discriminatory acts based on his disability and in retaliation for his

17   efforts to address his maltreatment.” (Id.) Plaintiff asserts Ms. Lyon stated, “They figured you’d just

18   give up.” (Id.) In addition, Plaintiff alleges he “was informed that his complaints were discounted due

19   to Plaintiff’s disability, financial situation and perceived incapacity.” (Id., ¶ 50)

20   IV.     Discussion and Analysis

21           Based upon the foregoing facts, Plaintiff identifies the following causes of action in his

22   Second Amended Complaint: (1) violation of the Americans with Disabilities Act; (2) violation of the

23   Unruh Civil Rights Act, Cal. Civ. Code §§51-53; (3) negligence; (4) violation of California’s

24   Confidentiality of Medical Information Act, Cal. Civ. Code §§ 56-56.37; (5) violation of Cal. Health

25   & Safety Code §1280.15; (6) violation of the Constitution of the State of California, Article 1, § 1;

26   and (7) violation of Cal. Health & Safety Code §130200. (See Doc. 12 at 1)

27
28           3
               On the other hand, Plaintiff also alleges that he was provided “two avenues to redress his complaints, one of
     which is personal appearance at the place of business and the other through two telephone numbers.” (Doc. 12 at 6, ¶ 37)

                                                                6
1           A.      Americans with Disabilities Act (“ADA”)

2           Title III of the ADA prohibits discrimination by public accommodations, and provides in

3    relevant part: “No individual shall be discriminated against on the basis of disability in the full and

4    equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any

5    place of public accommodation by any person who owns, leases (or leases to), or operates a place of

6    public accommodation.” 42 U.S.C. § 12182(a). Thus, the Ninth Circuit determined: “To prevail on a

7    Title III discrimination claim, the plaintiff must show that (1) she is disabled within the meaning of

8    the ADA; (2) the defendant is a private entity that owns, leases, or operates a place of public

9    accommodation; and (3) the plaintiff was denied public accommodations by the defendant because of

10   her disability.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007). A plaintiff need not

11   show intentional discrimination to make out an ADA violation. Lentini v. California Ctr. for the Arts,

12   Escondido, 370 F.3d 837, 846 (9th Cir. 2004).

13                  1.      Place of public accommodation

14          Under Title III, “professional offices of a health care provider, hospital, or other service

15   establishment” are considered public accommodation. Specifically, Title III provides: “[t]he

16   following private entities are considered public accommodations for purposes of this subchapter, if

17   the operations of such entities affect commerce—. . . a professional office of a health care provider,

18   hospital, or other service establishment.” 42 U.S.C. § 12181(7)(F). Thus, Ridgecrest Regional

19   Hospital is a place of public accommodation.

20                  2.      Whether the individual defendants owned, leased or operated the hospital

21          Plaintiff identifies several individuals as defendants in the action: James Suver, CEO; Dana

22   Sharell Lyons, Board of Directors Chairperson; Stephanie Meeks, Safety and Regulatory Compliance

23   Manager; Kristen Hendon, patient advocate; and Janice Kern, personal pay agent. (See Doc. 12 at 1;

24   Doc. 6 at 2, 8 [identifying the titles of each defendant]). Thus, the Court must determine whether these

25   individuals may be held liable under Title III of the ADA.

26          The Ninth Circuit defined the term “to operate” for purposes of Title III of the ADA as “to put

27   or keep in operation,” “to control or direct the functioning of,” or “to conduct the affairs of; manage.”

28   Lentini, 370 F.3d at 849. Because Title III seeks to limit accountability to “those in a position to ensure

                                                         7
1    nondiscrimination,” a relevant inquiry is “whether the individual had the power to facilitate any

2    necessary accommodation.” Id. (quotation marks and citations omitted). Thus, an employee in a

3    position to make and direct employees to implement policy decisions could be liable under Title III of

4    the ADA. Lentini, 370 F.3d at 849. In contrast, employees who merely implement company-wide

5    policies cannot be personally liable under Title III of the ADA. See Aikins v. St. Helena Hosp., 843 F.

6    Supp. 1329, 1335 (N.D. Cal. 1994) (dismissing Title III ADA claim against a defendant physician

7    because he was “not on the hospital’s board of directors, and he [had] no power to enact or amend

8    hospital policy”); Butler v. WinCo Foods, LLC, 2013 WL 12076010, at *3 (C.D. Cal. Mar. 11, 2013)

9    (finding a store manager who implemented a company-wide policy did not “operate” a place of public

10   accommodation under Title III of the ADA).

11           Plaintiff alleges that “Defendant Suver and Defendant Lyons had the authority and an

12   obligation to assure that a proper Corporate Compliance Plan is in place for handling compliance

13   matters, including issues related to persons of disabilities such as Plaintiff.” (Doc. 12 at 9, ¶ 52) As

14   the CEO of the hospital and the chairperson of the board of directors (see Doc. 6 at 2-3), it would

15   appear that Mr. Suver and Ms. Lyons had the authority to make and direct employees to implement

16   policy decisions for the hospital. See Aikins, 843 F. Supp. at 1335.

17           On the other hand, Plaintiff fails to allege facts sufficient to support a conclusion that Ms.

18   Hendon and Ms. Kern, as a patient advocate and personal pay agent, have sufficient authority to be

19   deemed an “operator” of the hospital under the meaning of Title III. Likewise, there are no facts that

20   Ms. Meeks, though the alleged “Safety and Regulatory Compliance Manager,” had the authority to do

21   more than direct compliance with the hospital policy. Accordingly, Plaintiff fails to allege facts

22   sufficient to for the Court to conclude that Stephanie Meeks, Kristen Hendon, and Janice Kern may be

23   held liable under Title III.

24                   3.      Plaintiff’s requested accommodation

25           Plaintiff fails to clearly identify what accommodation he believed he should have received at

26   the hospital. In addition, he offers conflicting information regarding the access he had to the services

27   offered at the hospital. For example, though Plaintiff alleges that he was denied access to a patient

28   advocate, he previously alleged that he received the telephone number for Ms. Hendon, the patient

                                                          8
1    advocate, and they had a telephone conversation during which they discussed the release of his private

2    information and “his efforts to lodge a complaint.” (See Doc. 6 at 43, ¶ 84) Plaintiff also contends

3    that Ms. Meeks and Ms. Hendon “failed to establish effective communication with or respond to

4    Plaintiff’s many requests for service.” (Doc. 12 at 5, ¶29) However, he fails to allege how the

5    communication by mail from Ms. Meeks and by telephone with Ms. Hendon was not effective.

6    Likewise, there are no facts supporting a conclusion that accommodations to not communicate by mail

7    or telephone were necessary because of Plaintiff’s disabilities. Rather, it appears that plaintiff was

8    merely dissatisfied with the result of these communications.

9           The Ninth Circuit explained that “a place of public accommodation need not make a reasonable

10   modification unless it is necessary to provide an individual with a disability full and equal enjoyment

11   of its goods, services, facilities, privileges, advantages, or accommodations.” Murphy v. Bowl, 150

12   Fed. App’x 661, 663 (9th Cir. Oct. 5, 2005). The facts alleged both in the Second Amended

13   Complaint and the prior pleadings strongly suggest that Plaintiff received the requested services from

14   the hospital, including access to a patient advocate (whose telephone number was given to Plaintiff,

15   and with whom he had a conversation regarding his concerns) and fora within which to address his

16   grievances and complaints (including conversations with the patient advocate and the chairperson of

17   the board of directors). He fails to allege facts to support that any accommodation was required under

18   Title III for additional services beyond those provided by the hospital and its staff. Thus, the facts

19   alleged are not sufficient to support a claim for a violation of Title III, and this claim is DISMISSED

20   with leave to amend.

21                  4.      Relief or remedy requested

22          Finally, the Court notes Plaintiff fails to clearly identify the remedy or relief requested based

23   upon the alleged violation of Title III. This section provides injunctive relief against private entities

24   that discriminate against the disabled. 42 U.S.C. § 12182(a); PGA Tour, Inc. v. Martin, 532 U.S. 661,

25   674-75 (2001). To the extent Plaintiff seeks monetary damages, such damages are not recoverable

26   under Title III of the ADA. See § 12188(a)(1); Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002).

27          B.      Supplemental Jurisdiction

28          The remaining causes of action in Plaintiff’s Second Amended Complaint arise under state law.

                                                         9
1    (See Doc. 12 at 1) Pursuant to 28 U.S.C. § 1367(c)(3), a district court may decline to exercise

2    supplemental jurisdiction over state law claims if “the district court has dismissed all claims over

3    which it has original jurisdiction.” Significantly, the Ninth Circuit determined that “[w]hen federal

4    claims are dismissed before trial . . . pendant state claims also should be dismissed.” Religious Tech.

5    Ctr. v. Wollersheim, 971 F.2d 364, 367-68 (9th Cir. 1992) (internal quotation marks omitted); see also

6    Brown v. Lucky Stores, Inc., 246 F.3d 1182, 1189 (9th Cir. 2001) (recognizing the propriety of

7    dismissing supplemental state law claims without prejudice when the district court has dismissed the

8    federal claims over which it had original jurisdiction).

9           At this juncture—because Plaintiff again has failed to state a cognizable claim under federal

10   law—the Court declines to expend judicial resources analyzing the merits of his state law claims.

11   Supplemental jurisdiction is declined over the state law claims, and they are likewise dismissed

12   without prejudice.

13   V.     Conclusion and Order

14          Plaintiff fails to state a cognizable claim under federal law, thereby invoking this Court’s

15   jurisdiction. However, it is not clear whether the factual deficiencies may be cured by amendment.

16   See Noll v. Carlson, 809 F.2d 1446, 1448-49 (9th Cir. 1987); see also Lopez, 203 F.3d at 1128

17   (dismissal of a pro se complaint without leave to amend for failure to state a claim is proper only

18   where it is obvious that an opportunity to amend would be futile). Therefore, Plaintiff will be given

19   one final opportunity to file an amended complaint that states sufficient facts to support a claim

20   arising under federal law. The amended complaint must bear the docket number assigned this case

21   and must be entitled “Third Amended Complaint.”

22          Plaintiff is again advised that an amended complaint supersedes the original complaint.

23   Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997); King v. Atiyeh, 814 F.2d 565, 567 (9th

24   Cir. 1987). In addition, the amended complaint must be “complete in itself without reference to the

25   prior or superseded pleading.” Local Rule 220. Once Plaintiff files an amended complaint, the

26   original pleading no longer serves any function in the case. The amended complaint must bear the

27   docket number assigned this case and must be labeled “Third Amended Complaint.” Plaintiff is

28   warned that “[a]ll causes of action alleged in an original complaint which are not alleged in an

                                                        10
1    amended complaint are waived.” King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1986) (citing London v.

2    Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir. 1981). Based upon the foregoing, the Court

3    ORDERS:

4           1.     The Findings and Recommendations addressing Plaintiff’s First Amended Complaint

5                  (Doc. 7) are WITHDRAWN;

6           2.     Plaintiff’s Second Amended Complaint is DISMISSED with leave to amend; and

7           3.     Within thirty days from the date of service of this order, Plaintiff SHALL file a Third

8                  Amended Complaint.

9    If Plaintiff fails to comply with this order to file a Third Amended Complaint, the action may

10   be dismissed for failure to prosecute and failure to obey the Court’s order.

11
12   IT IS SO ORDERED.

13      Dated:    January 24, 2019                           /s/ Jennifer L. Thurston
14                                                    UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      11
